Citation Nr: 0601860	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  04-08 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right shoulder 
impingement disorder, with rotator cuff repair.

2.  Entitlement to service connection for left shoulder 
impingement disorder, with rotator cuff repair.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from May 1970 to 
January 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 2003 rating 
decision by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

The veteran seeks service connection for bilateral shoulder 
impingement disorder and rotator cuff repair.  By December 
2002 and January 2003 statements, the veteran asserted that 
his bilateral shoulder disorder and rotator cuff repair were 
caused by a January 1971 combat incident in Vietnam, for 
which he received a Purple Heart, as well as the repetitive 
motion and stress upon his shoulders from driving an armored 
personnel carrier (APC) while stationed in Vietnam.  
According to the veteran, he came under mortar fire in 
January 1971, as he was driving an APC.  The explosion 
"bounced me around in my driving position, thus causing my 
shoulders to hit the service panel . . . and the dash 
panel."  The veteran also stated that "steering and 
brakeing [sic] was done with the lateral sticks on the APC.  
Thus the repetitive motion while driving may also have 
contributed to my shoulder soreness thru [sic] the years."  
He noted that after "receiving care at the aid-station, I 
was patched up and sent back out to the field."  The 
veteran's Purple Heart award certificate, service personnel 
records, and a buddy statement confirm that he was wounded in 
the January 1971 combat incident.

Service personnel records indicate that the veteran acquired 
a lacerating wound, fragment wound injury to his right 
shoulder during combat in January 1971.  


However, the veteran's service medical records, including 
service entrance and discharge examinations, are negative for 
any shoulder complaints or treatment.  

Private medical records reflect that beginning in 1996, the 
veteran was treated for bilateral shoulder impingement 
disorder and eventually had bilateral rotator cuff surgery.

In a November 2002 statement, the veteran's private physician 
opined the veteran "develop[ed] injuries related to the 
mortar fire involving his right shoulder.  He has 
subsequently required several surgeries on that shoulder as 
well as his other shoulder."  In an October 2003 statement, 
the physician opined that "it is more than likely that the 
injuries sustained in Vietnam have greatly contributed and 
most likely caused the eventual injuries and subsequent 
injuries of [the veteran's] shoulders."  In a June 2003 VA 
examination, the examiner diagnosed "[r]esidual 
postoperative impingement and cuff disease of both 
shoulders."  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 C.F.R. § 3.159 (2005).  Such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran experienced an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  In 
this case, the evidence shows a currently diagnosed bilateral 
shoulder disorder, an inservice injury, and an indication 
that the bilateral shoulder disorder may be related to the 
veteran's military service.  See 38 C.F.R. § 3.159(c)(4).  
Although the veteran was afforded a VA examination in June 
2003, a nexus opinion, based on a review of the evidence of 
record would provide a 


record upon which a fair, equitable, and procedurally correct 
decision could be made.  Additionally, although the veteran's 
private physician provided an opinion as to the relationship 
to the veteran's military service and his currently diagnosed 
bilateral shoulder disorder, the bases for this decision was 
not provided.   

Accordingly, this case is remanded for the following actions:

1.  The RO must again contact the 
veteran and afford him the opportunity 
to identify by name, address and dates 
of treatment or examination any medical 
records that pertain to his bilateral 
shoulder disorder and rotatory cuff 
repair surgeries.  Subsequently, and 
after securing the proper authorizations 
where necessary, the RO must make 
arrangements to obtain all the records 
of treatment or examination from all the 
sources listed by the veteran which are 
not already on file.  All information 
obtained must be made part of the file.  
All attempts to secure this evidence 
must be documented in the claims file by 
the RO.  If, after making reasonable 
efforts to obtain named records the RO 
is unable to secure same, the RO must 
notify the veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.

2.  The RO must request that the 
veteran's private physician provide the 
medical bases as well as supporting 
documentation for his opinion that 
"that it 


is more than likely that the injuries 
sustained in Vietnam have greatly 
contributed and most likely caused the 
eventual injuries and subsequent 
injuries of [the veteran's] shoulders."  
Additionally, the physician must provide 
all pertinent examination and treatment 
records not already obtained regarding 
the veteran and those records must be 
associated with the claims file.

3.  Once any additional records are on 
file, the veteran's entire claims file 
must be made available and reviewed by 
an appropriate VA examiner, and a nexus 
opinion offered regarding the etiology 
and onset of the veteran's bilateral 
shoulder impingement disorder and 
rotator cuff repair.  A complete 
rationale for all opinions must be 
provided.  The examiner must state 
whether any diagnosed shoulder disorder 
and rotator cuff repair are related to 
the veteran's military service or to any 
incident therein.  The examiner is 
specifically requested to provide an 
opinion as to whether the veteran's 
bilateral shoulder impingement and 
rotator cuff repair were caused by 1) 
the veteran's lacerating wound/fragment 
wound to his right shoulder, 2) being 
bounced against the APC's service and 
dash panels during the January 1971 
combat incident, or 3) the repetitive 
motion involved in driving an APC for a 
year in Vietnam.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must 
be so stated.  The report prepared must 
be typed.

If the examiner determines that an 
examination is necessary to form a nexus 
opinion, one shall be 


conducted.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and 
studies must be accomplished.  The 
claims file must be made available to 
and reviewed by the examiner.  The 
report prepared must be typed. 

4.  The RO must notify the veteran that 
it is his responsibility to report for 
any VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In 
the event that the veteran does not 
report for any examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of 
all documentation notifying the veteran 
of his VA examination must be placed in 
the veteran's claim file.

5.  After the development requested has 
been completed, the RO must review the 
examination reports to ensure they are 
in complete compliance with the 
directives of this remand.  If the 
reports are defective in any manner, the 
RO must implement corrective procedures 
at once.  

6.  After completing the above actions, 
the RO must readjudicate the veteran's 
claim for service connection for 
bilateral shoulder impingement disorder 
and rotator 


cuff repair, taking into consideration 
any and all evidence that has been added 
to the record since its last 
adjudicative action.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
provided a supplemental statement of the 
case and given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (5).
 
 
 
 

